Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163001(50)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                      Justices
                                                                     SC: 163001
  v                                                                  COA: 350176
                                                                     Eaton CC: 2018-020111-FC
  JAY A. YENSEN,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 22, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2021

                                                                               Clerk